DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 29, 31-33, 38-44, 47, 50 and 59-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-29 of U.S. Patent No. 10,359,783. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the claims of this application would obviously have been construed from those of the patent by one having ordinary skill in the art at the time the invention was filed.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 29, 31-33, 38-44, 47, 50 and 59-64are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam ‘928 in view of WO 2016 183525.
     The PG Pub to Ramanujam discloses a system with a plurality of autonomous vehicles 130 that may be operated as a taxi service. The server 110 receives taxi requests that involves picking up a user at a pickup location and dropping them off at a destination. After the 
 [0014] 
Technology is described for operating a plurality of autonomous vehicles 
as part of a taxi service.  One example of an autonomous vehicle is a 
self-driving car or a driverless car.  A user may request a taxi service using 
an application that is running on the user's mobile device.  The taxi service 
may involve picking up the user at a pickup location at a selected pickup time 
and dropping off the user at a drop-off location.  The mobile device may 
communicate with a taxi service control system that operates the plurality of 
autonomous vehicles within a defined geographical region.  The taxi service 
request may include a pickup location, a drop-off location and a selected 
pickup time.  In one example, the taxi service request may include other 
details, such as the number of passengers to ride in the autonomous vehicle, a 
requested vehicle type (e.g., a convertible), etc. 
 
[0015] The taxi service control system may receive the taxi service request 
from the user's mobile device, and based on the taxi service request, the taxi 
service control system may select an autonomous vehicle from the plurality of 
autonomous vehicles to perform the taxi service for the user.  In one example, 
the taxi service control system may dynamically maintain a list of autonomous 
vehicles that operate in the he defined geographical area.  The taxi service 

autonomous vehicle to perform the taxi service for the user.  The list of 
autonomous vehicles may include a current location and a taxi service schedule 
for each of the autonomous vehicles.  In addition, the list of autonomous 
vehicles may indicate whether each autonomous vehicle is currently performing a 
taxi service or is available to perform taxi services. 
 
[0016] In one example, the taxi service request may indicate that the selected 
pickup time for the taxi service is a current time.  In other words, the user 
requests to be picked up at the pickup location as soon as possible and driven 
to the drop-off location.  The pickup location may be a current location 
associated with the mobile device or a specific location defined in the taxi 
service request.  The taxi service control system may select an autonomous 
vehicle that is currently available to perform the taxi service from the list 
of autonomous vehicles based on the autonomous vehicle's current proximity or 
distance to the pickup location.  For example, a first available autonomous 
vehicle that is current located closer to the user as compared to a second 
available autonomous vehicle may be selected to perform the taxi service over 
the second available autonomous vehicle.  In addition, the taxi service control 
system may verify, based on the selected autonomous vehicle's taxi service 
schedule, that the selected autonomous vehicle does not have any previously 
scheduled taxi services that conflict with the taxi service for the user.  In 
one example, the taxi service control system may calculate an estimated amount 
of time to perform the taxi service for the user (i.e., picking up the user and 

amount of time to verify that the taxi service does not conflict with the 
previously scheduled taxi services on the taxi service schedule. 
 
[0017] In one example, the selected pickup time for the taxi service may be an 
upcoming time, as opposed to a current time.  For example, the current time may 
be 1 PM and the user requests the taxi service at 4 PM.  The taxi service 
control system may identify an autonomous vehicle that is available at the 
selected pickup time from the list of autonomous vehicles.  The taxi service 
control system may select the autonomous vehicle based on an expected location 
of the autonomous vehicle prior to the selected pickup time.  In addition, the 
taxi service control system may verify that the taxi service does not conflict 
with previously scheduled taxi services for the autonomous vehicle. 
 
[0018] After the autonomous vehicle is selected, the taxi service control 
system may schedule the autonomous vehicle to perform the taxi service for the 
user at the selected pickup time.  In other words, the taxi service control 
system may instruct the selected autonomous vehicle to perform the taxi service 
for the user at the selected pickup time.  The taxi service control system may 
send the pickup location (e.g., an address, geographical coordinates) and the 
drop-off location to the autonomous vehicle.  In addition, the taxi service 
control system may send a confirmation to the user that requested the taxi 
service, via the application on the user's mobile device, indicating that the 
autonomous vehicle is scheduled to arrive at the pickup location at the 

 
[0019] When the user requests for the taxi service to be performed immediately 
(i.e., as soon as possible), the selected autonomous vehicle may begin driving 
to the pickup location immediately after receiving the instructions from the 
taxi service control system.  In addition, the taxi service control system may 
calculate an estimated amount of time for the selected autonomous vehicle to 
arrive at the pickup location.  The taxi service control system may use 
real-time traffic information when calculating the estimated amount of time for 
the selected autonomous vehicle to arrive at the pickup location.  The taxi 
service control system may include the estimated amount of time in the 
confirmation sent to the user's mobile device.  The taxi service control system 
may also notify the user when the autonomous vehicle is near the pickup 
location (e.g., 2 minutes away) and/or when the autonomous vehicle has arrived 
at the pickup location. 
 
[0020] When the user requests for the taxi service to be performed at an 
upcoming time, the autonomous vehicle selected to perform the taxi service may 
determine a time to begin driving from the autonomous vehicle's current 
location to the pickup location, such that the autonomous vehicle arrives at 
the pickup location at the selected pickup time.  In one example, the 
autonomous vehicle may use real-time traffic information when determining the 
time to start driving to the pickup location.  The autonomous vehicle may 
arrive at the pickup location at the selected pickup time, and send a 

has arrived at the pickup location. 
 
[0021] When the autonomous vehicle arrives at the pickup location, the user may 
be granted access to the autonomous vehicle upon providing a form of 
authentication.  For example, the autonomous vehicle may detect that the user's 
mobile device is in proximity to the autonomous vehicle, and therefore, the 
user is presumed to be carrying the mobile device and is authorized to enter 
into the autonomous vehicle.  As another example, the taxi service control 
system may provide an access code in the notification message to the user's 
mobile device.  The user may correctly enter the access code at the autonomous 
vehicle (e.g., on a keypad at an outside door, on a screen inside the 
autonomous vehicle) in order for the autonomous vehicle to begin driving to the 
drop-off location. 
 
[0022] The autonomous vehicle may select a route to drive the user from the 
pickup location to the drop-off location.  The route may be optimized to reduce 
a distance traveled and/or an amount of time to perform the taxi service.  The 
autonomous vehicle may drive from the pickup location to the drop-off location 
in accordance with the route.  In particular, one or more processors of the 
autonomous vehicle may provide commands to the autonomous vehicle's actuators, 
thereby controlling steering, acceleration, braking and throttle of the 
autonomous vehicle. 
 

the autonomous vehicle is traveling to the drop-off location.  As an example, 
the user may request to stop at a convenience store along the route or pick up 
a friend on the way to the drop-off location.  The request may be received at 
the taxi service control system.  The taxi service control system may verify 
that the request does not conflict with previously scheduled taxi services for 
the autonomous vehicle, and if no conflict is found, the taxi service control 
system may instruct the autonomous vehicle to perform the user's request.  The 
taxi service control system may calculate a cost associated with the taxi 
service.  The taxi service control system, using bank account information 
associated with the user, may charge the user for the taxi service. 
 
[0024] The autonomous vehicle may notify the taxi service control system when 
the taxi service is completed.  The autonomous vehicle may perform a subsequent 
taxi service according to the autonomous vehicle's taxi service schedule.  
Alternatively, the autonomous vehicle may return to a base location (e.g., a 
parking garage) and wait for an upcoming taxi service (i.e., a taxi service 
that has already been scheduled) or until the taxi service control system 
instructs the autonomous vehicle to perform an additional taxi service.  In one 
example, the autonomous vehicle may drive to a taxi company station in between 
taxi services for refueling/recharging, maintenance, etc. 
 
[0025] FIG. 1 illustrates an exemplary system and related operations for 
dispatching an autonomous vehicle 130 to perform a taxi service.  The taxi 

pick up a customer at a designated time, and then driving to a drop-off 
location in order to drop off the customer.  The autonomous vehicle 130 may be 
included in a fleet of autonomous vehicles 130 that provide taxi services to a 
plurality of customers.  The fleet of autonomous vehicles 130 may be operated 
by a taxi service provider.  The fleet of autonomous vehicles 130 may service a 
particular geographical area, such as a specific country, state, county, 
region, city, etc. 
 
[0026] In one example, a mobile device 120 may send a taxi service request to a 
server 110 associated with the taxi service provider.  The taxi service request 
may indicate that a customer associated with the mobile device 120 is 
requesting a taxi service from the taxi service provider.  The taxi service 
request may include various details about the taxi service, such as a pickup 
location, a pickup time, a drop-off location, a drop-off time, vehicle type, 
etc. In one example, the taxi service request may indicate for the pickup time 
to be as soon as possible.  In other words, the customer may request for the 
taxi service to be performed as soon as an autonomous vehicle 130 is available 
to pick up the customer at the pickup location. 
 
[0027] The server 110 may select a particular autonomous vehicle 130 from the 
fleet of autonomous vehicles 130 to perform the taxi service for the customer.  
The autonomous vehicle 130 may be selected based on a combination of: a 
distance between the autonomous vehicle's current location and the pickup 

server 110 may ensure that the selected autonomous vehicle 130 is not already 
scheduled to perform taxi services that conflict with the taxi service 
currently being scheduled.  In other words, the server 110 may ensure that the 
selected autonomous vehicle 130 is free for the estimated duration of time 
needed to perform the taxi service for the customer. 
 
[0028] In one example, the server 110 may instruct the selected autonomous 
vehicle 130 to perform the taxi service.  The server 110 may send information 
related to the taxi service to be performed at the autonomous vehicle 130, such 
as the pickup location, drop-off location, etc. In addition, the server 110 may 
send a confirmation message to the mobile device 120 confirming that the 
autonomous vehicle 130 will pick up the customer at the pickup location.  The 
server 110 may also provide an estimated amount of time (e.g., 15 minutes) for 
the autonomous vehicle 130 to arrive at the pickup location.  The autonomous 
vehicle 130, after receiving the instructions from the server 110, may start 
driving from a current location to the pickup location in order to fulfill the 
taxi service request from the customer. 
 
[0029] In the following discussion, a general description of an example system 
for operating a fleet of autonomous vehicles in a taxi service and the system's 
components are provided.  The general description is followed by a discussion 
of the operation of the components in a system for the technology.  FIG. 2A 
illustrates a networked environment 200a according to one example of the 

computing devices 210a in data communication with a client 280 by way of a 
network 275.  The network 275 may include the Internet, intranets, extranets, 
wide area networks (WANs), local area networks (LANs), wired networks, wireless 
networks, or other suitable networks, etc., or any combination of two or more 
such networks.  In one example, the computing device 210a may be included in a 
taxi service control system 215.  The taxi service control system 215 may be 
associated with a particular taxi service provider that operates and maintains 
a fleet of autonomous vehicles 205. 
 
[0030] Various applications, services and/or other functionality may be 
executed in the computing device 210a according to varying embodiments.  Also, 
various data may be stored in a data store 220 that is accessible to the 
computing device 210a.  The term "data store" may refer to any device or 
combination of devices capable of storing, accessing, organizing, and/or 
retrieving data, which may include any combination and number of data servers, 
relational databases, object oriented databases, simple web storage systems, 
cloud storage systems, data storage devices, data warehouses, flat files, and 
data storage configuration in any centralized, distributed, or clustered 
environment.  The storage system components of the data store may include 
storage systems such as a SAN (Storage Area Network), cloud storage network, 
volatile or non-volatile RAM, optical media, or hard-drive type media.  The 
data stored in the data store 220, for example, may be associated with the 
operation of the various applications and/or functional entities described 

 
[0031] The data stored in the data store 220 may include a list of autonomous 
vehicles 222.  The list of autonomous vehicles 222 may include a current status 
of each autonomous vehicle 205 that is operated by the taxi service provider.  
The autonomous vehicles on the list 222 may be limited to operating within a 
defined geographical area.  In one configuration, the list of autonomous 
vehicles 222 may include, for each autonomous vehicle 205 on the list, a 
current location of the autonomous vehicle 205 and a taxi schedule associated 
with that autonomous vehicle 205.  The current status for each autonomous 
vehicle 205 on the list 222 may dynamically change as the autonomous vehicles 
205 start performing taxi services and finish performing taxi services.  Based 
on the taxi schedule, whether a particular autonomous vehicle 205 is currently 
performing a taxi service or is available to perform a taxi service may be 
determined.  As a non-limiting example, the list 222 may include status 
information for vehicle A and vehicle B. According to the list 222, vehicle A 
may be at location A and is currently performing a taxi service for another 30 
minutes, and vehicle B may be at location B and is currently available to 
perform taxi services for another two hours.  The list of autonomous vehicles 
222 may be used when selecting a particular autonomous vehicle 205 from the 
list 222 to perform a particular taxi service. 
 
[0032] The components executed on the computing device 210a may include a taxi 
service request module 230, a selection module 232, an instruction module 234, 

services, processes, systems, engines, or functionality not discussed in detail 
herein.  The taxi service request module 230 may be configured to receive a 
taxi service request from the client 280.  The client 280 may be associated 
with a passenger that is requesting the taxi service.  The taxi service may 
involve picking up a passenger at a defined pickup location and dropping off 
the passenger at a defined drop-off location.  In one example, the taxi service 
request may include a selected pickup time for performing the taxi service.  
The selected pickup time may be a current time (i.e., the passenger requests an 
immediate taxi service), or alternatively, the selected pickup time may be an 
upcoming pickup time.  The taxi service request may define the pickup location 
to be the client's current location, or alternatively, the passenger may 
indicate a specific pickup location in the taxi service request.  In addition, 
the taxi service request may include a variety of additional details about the 
taxi service, such as the drop-off location, a number of passengers, a 
preferred vehicle type, etc. 
 
[0033] The selection module 232 may be configured to select an autonomous 
vehicle 205 from the fleet of autonomous vehicles 205 to perform the taxi 
service.  In one example, the selection module 232 may select the autonomous 
vehicle 205 based on the autonomous vehicle's availability to perform the taxi 
service at the selected pickup time.  In other words, autonomous vehicles with 
previously scheduled taxi services that conflict or coincide with the taxi 
service may not be selected to perform the taxi service.  The selection module 

perform the taxi service at the selected pickup time using the list of 
autonomous vehicles 222.  In addition, the selection module 232 may select the 
autonomous vehicle 205 based on the autonomous vehicle's current proximity (or 
expected proximity) to the pickup location at the selected pickup time.  As a 
non-limiting example, between a first autonomous vehicle that is two miles away 
from the pickup location and a second autonomous vehicle that is five miles 
away from the pickup location, the selection module 232 may select the first 
autonomous vehicle to perform the taxi service.  In one configuration, the 
selection module 232 may select the autonomous vehicle 205 based on the 
additional details in the taxi service request, such as the preferred vehicle 
type or the number of passengers.  In one example, when the request is for an 
immediate taxi service, the selection module 232 may select an available 
autonomous vehicle 205 from the fleet of autonomous vehicles that is capable of 
driving to the pickup location in a least amount of time. 
 
[0034] The instruction module 234 may be configured to provide instructions to 
the autonomous vehicle 205 that is selected from the fleet of autonomous 
vehicles to perform the taxi service.  In other words, the instruction module 
234 may provide the pickup location, a selected pickup time at which the 
autonomous vehicle 205 is to arrive at the pickup location, and the drop-off 
location.  In one example, the instruction module 234 may provide a route for 
which the autonomous vehicle 205 is to follow when traveling from the 
autonomous vehicle's current location to the pickup location, and the route for 

location to the drop-off location.  In one configuration, the instruction 
module 234 may instruct the autonomous vehicle 205 to perform a modified taxi 
service in accordance with an additional request from the client 280.  In yet 
another configuration, the instruction module 234 may instruct the autonomous 
vehicle 205 to drive to a default parking area (e.g., a parking garage) after 
completing the taxi service and wait for instructions to perform an additional 
taxi service. 
 
[0035] The notification module 236 may be configured to send a notification to 
the client 280 confirming that the autonomous vehicle 205 is scheduled to 
arrive at the pickup location (e.g., a current location of the client 280).  In 
one example, when the request is for an immediate taxi service, the 
notification may include an estimated arrival time at the pickup location.  In 
one example, the notification module 236 may send another notification to the 
client 280 after the autonomous vehicle 205 has arrived at the pickup location.  
The notification module 236 may send yet another notification with an updated 
estimated arrival time when the autonomous vehicle 205 is delayed due to road 
traffic. 
 
[0036] The scheduling module 238 may be configured to add the taxi service to 
the autonomous vehicle's schedule 225 of taxi services to be performed.  The 
scheduling module 238 may add the taxi service to the autonomous vehicle's 
schedule 225 after the autonomous vehicle 205 is selected to perform the taxi 

vehicle 205 or at a later time.  The autonomous vehicle 205 (as well as the 
computing device 210a) may maintain the schedule 225 of taxi services to be 
performed at the autonomous vehicle 205.  The autonomous vehicle 205 may 
perform the taxi services in accordance with the schedule 225.  The scheduling 
module 238 may dynamically update the autonomous vehicle's schedule 225 of taxi 
services to perform based on incoming taxi service requests.  In other words, 
the scheduling module 238 may dynamically add, delete or modify the taxi 
services on the autonomous vehicle's schedule 225 based on the incoming taxi 
service requests.

The device lacks the exact disclosure of one or more partially autonomous vehicles on a partially separated roadway. The device of Ramanujam discloses in paragraph 19 that real time traffic data is used for the taxi service. The use of partially separated interconnected road ways is well known in the high way system. Thus it is considered obvious to provide the multiple autonomous vehicle of Ramanujam with traffic data and route data on partially separated interconnected road ways in order for the multiple at least semi-autonomous vehicles to travel to different destinations on the same roadways. In regards to claim 40 the device of Ramanujan discloses sensors in paragraphs 101 and 103 that read roadway information.

     The modified PG Pub to Ramanujam lacks the exact disclosure of changing at least the headway of two cooperating vehicles. The WO ‘525 reference discloses changing the route of two cooperating vehicles. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the system of Ramanujam with cooperating vehicles that change their route as taught by .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD M CAMBY/Primary Examiner, Art Unit 3661